DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all objections previously stated for the original claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 103 rejections of
claim(s) 1-20 presented on Pages 8-12 of the Remarks of 12/22/2021 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the
prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-11, 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield et al. (US 2011/0106416, hereinafter Scofield; already of record on the IDS), in view of Wang et al. (US 2014/0278055, hereinafter Wang), further in view of Otto (US 2009/0319188), still further in view of Groenhuijzen et al. (US 8332132, hereinafter . 

Regarding claim 11, Scofield discloses:
An apparatus comprising at least one processor, a communications interface configured 
for communicating via at least one network, and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus (Fig. 1 Elements 135, 115, 145; Paragraph [0051]) to at least:
	receive a plurality of instances of current probe data, wherein an instance of current probe data comprises location data indicating a location of a vehicle having a probe apparatus onboard when the instance of current probe data was captured by the probe apparatus (Paragraphs [0012] and [0061]);
identify instances of current probe data from the plurality of instances of current probe data corresponding to a first traversable map element (TME) of a current map version based on the location data of the instances of current probe data and the current map version (Paragraphs [0012] and [0061]);
determine a current traffic measure for the first TME based on the instances of current probe data identified (Paragraphs [0011] and [0012]);
…
Scofield does not disclose:
…
access historical traffic data corresponding to a second TME of a previous map version that corresponds to the first TME of the current map version, the historical traffic data associated 
determine a scaling factor based on a physical characteristic of the first TME determined based on current map data corresponding to the first TME from the current map version and the physical characteristic of the second TME determined based on previous map data corresponding to the second TME from the previous map version;
determine a scaled historical traffic measure for the first TME based on the historical traffic data and the scaling factor;
compare the current traffic measure and the scaled historical traffic measure; and
responsive to determining that a result of the comparing the current traffic measure and the scaled historical traffic measure does not satisfy a similarity threshold requirement, generate updated map and/or traffic data corresponding to the first TME.
However in the same field of endeavor, Wang teaches a technique for updating road maps (Abstract) and more specifically:
…
accessing historical traffic data corresponding to a second TME of a previous map version that corresponds to the first TME of the current map version, the historical traffic data associated with the previous map version, wherein the previous map version and the current map version are different versions of a digital map (Paragraphs [0075]-[0082], i.e. determining if a TME is closed based on current and historical traffic data and updating a map to indicate the TME is closed based on certain thresholds);
determining a scaling factor based on a physical characteristic of the first TME determined based on current map data corresponding to the first TME from the current map version and the physical characteristic of the second TME determined based on previous map data corresponding to the second TME from the previous map version (Paragraphs [0075]-[0082], i.e. determining if a TME is closed based on current and historical traffic data and updating a map to indicate the TME is closed based on certain thresholds. Wang does not teach the scaling factor per se, see Otto below);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield
to incorporate the teachings of …accessing historical traffic data corresponding to a second TME of a previous map version that corresponds to the first TME of the current map version, the historical traffic data associated with the previous map version, wherein the previous map version and the current map version are different versions of a digital map; determining a scaling factor based on a physical characteristic of the first TME determined based on current map data corresponding to the first TME from the current map version and the physical characteristic of the second TME determined based on previous map data corresponding to the second TME from the previous map version;…, as taught by Wang. Doing so could prevent serious injuries occurring due to users relying on old and inaccurate information in digital maps, as recognized by Wang (Paragraph [0011]).  
However in the same field of endeavor, Otto teaches a method for generating a location reference and a method for mapping information to a position within a digital map database (Abstract) and more specifically:
…

…
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield
to incorporate the teachings of …accessing historical traffic data corresponding to a second TME of a previous map version that corresponds to the first TME of the current map version, the historical traffic data associated with the previous map version, wherein the previous map version and the current map version are different versions of a digital map; determining a scaling factor based on a physical characteristic of the first TME determined based on current map data corresponding to the first TME from the current map version and the physical characteristic of the second TME determined based on previous map data corresponding to the second TME from the previous map version;…, as taught by Otto. Doing so would allow for maps to be quickly updated to reflect changes or corrections to all or just a small subset of locations, as recognized by Otto (Paragraph [0008]).  
	The combination of Scofield, Wang, and Otto does not teach:
	…
determining a scaled historical traffic measure for the first TME based on the historical traffic data and the scaling factor;
comparing the current traffic measure and the scaled historical traffic measure; and

However in the same field of endeavor, Groenhuijzen teaches a navigation device which has a GPRS receiver for receiving real-time information about slow traffic flow or slow average speed on a stretch of motorway, indicating congestion (Abstract) and more specifically:
…
determine a scaled historical traffic measure for the first TME based on the historical traffic data and the scaling factor (Col. 3 Line 49 - Col. 4 Line 15; Col. 11 Lines 29-50, i.e. scaling historical traffic progress, e.g. average speed or average traffic flow, of a further road by current traffic progress of a specific road);
…
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield
to incorporate the teachings of …determine a scaled historical traffic measure for the first TME based on the historical traffic data and the scaling factor…, as taught by Groenhuijzen. Doing so would allow for the calculation of expected travel times, as recognized by Groenhuijzen (Col. 4 Lines 16-43).  
	The combination of Scofield, Wang, Otto, and Groenhuijzen does not teach:
	…
compare the current traffic measure and the scaled historical traffic measure; and

However in the same field of endeavor, Rowitch teaches a method to determine whether uncertain driving conditions are due to a lack of data resulting from a lack of traffic or whether the uncertain driving condition is due to a road closure or comparable (Abstract) and more specifically:
…
compare the current traffic measure and the scaled historical traffic measure (Paragraphs [0043]-[0045]); and
responsive to determining that a result of the comparing the current traffic measure and the scaled historical traffic measure does not satisfy a similarity threshold requirement, generate updated map and/or traffic data corresponding to the first TME (Paragraphs [0043]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield to incorporate the teachings of …compare the current traffic measure and the scaled historical traffic measure; and responsive to determining that a result of the comparison of the current traffic measure and the scaled historical traffic measure does not satisfy a similarity threshold requirement, generate updated map and/or traffic data corresponding to the first TME, as taught by Rowitch. Doing so would allow for status information for a road segment to be made available for mobile device users when it is needed and may not be available from government sources, as recognized by Rowitch (Paragraph [0002]).

claim 14, the combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch teaches the apparatus of claim 11. The combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch does not explicitly teach: wherein the current map data comprises a first length of the first TME, the previous map data comprises a second length of the second TME, and the scaling factor is proportional to a ratio of the first length and the second length.
However the combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch implies:  wherein the current map data comprises a first length of the first TME (Groenhuijzen: Col. 3 Line 49 - Col. 4 Line 15, i.e. current traffic flow and speed are calculated using the current length of a specific road), the previous map data comprises a second length of the second TME (Groenhuijzen: Col. 3 Line 49 - Col. 4 Line 15, i.e. historical traffic flow and speed are calculated using the length of a further road), and the scaling factor is proportional to a ratio of the first length and the second length (Groenhuijzen: Col. 3 Line 49 - Col. 4 Line 15; Col. 9 Line 57 – Col. 10 Line 19; Col. 11 Lines 29-50, i.e. the scaling factor takes into account other quantities including traffic flow or speed which both require road length to calculate. Therefore road length is scaled since in order to calculate traffic flow you need road length in the formula. Additionally, the scaling factor may take into account many other quantities, in addition to speed for traffic flow, including road length(s)).
	The motivation to combine the references is the same as stated for claim 11.

	Regarding claim 15, the combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch teaches the apparatus of claim 11. Scofield further discloses: wherein the current traffic measure is a current volume of traffic and the scaled historical traffic measure is a historical 

Regarding claim 17, the combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch teaches the apparatus of claim 11. Scofield further discloses: wherein the historical traffic data comprises and/or is determined based on historical probe data that has been map-matched to the previous map version (Paragraphs [0012] and [0061], i.e. historic traffic data for each of multiple road locations).

Regarding claim 18, the combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch teaches the apparatus of claim 11. The combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch further teaches: wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least, responsive to determining that the result of the comparing the current traffic measure and the scaled historical traffic measure does satisfy a similarity threshold, determine that the current map data corresponding to the first TME is up to date (Rowitch: Paragraph [0042], i.e. deciding that a road area is not closed based on not receiving data in a certain time period and therefore not updating a map when it would be updated in the opposite scenario).
The motivation to combine the references is the same as stated for claim 11.

Regarding claim 19, the combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch teaches the apparatus of claim 11. The combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch further teaches: wherein the at least one memory and the computer 
The motivation to combine the references is the same as stated for claim 11.

Regarding claims 1 and 20, the claim(s) recites analogous limitations to claim(s) 11 above, and are therefore rejected on the same premise.

Regarding claim 10, the combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch teaches the method of claim 1. Scofield further discloses: wherein a TME is a link corresponding to a road segment or a lane corresponding to a travel lane of a road segment (Paragraph [0013]).

Regarding claims 4-5 and 7-9, the claim(s) recites analogous limitations to claim(s) 14-15 and 17-19 above, respectively, and are therefore rejected on the same premise.

Claims 2, 6, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch as applied to claims 1, 5, 11, and 15, further in view of Levinson et al. (US 9720415, hereinafter Levinson; already of record). 

 claim 12, the combination of Scofield, Wang, Otto, Groenhuijzen, and
Rowitch teaches the apparatus of claim 11. The combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch does not teach: wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least provide the updated map data to at least one vehicle apparatus, the at least one vehicle apparatus configured to perform a navigation function based on the updated map data.
	However in the same field of endeavor, Levinson teaches autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications (Abstract) and more specifically: wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least provide the updated map data to at least one vehicle apparatus, the at least one vehicle apparatus configured to perform a navigation function based on the updated map data (Fig. 6; Col. 12 Line 45 - Col. 13 Line 2; Col. 15 Lines 22-57, i.e. controlling a vehicle based on an updating map).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield to incorporate the teachings of wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least provide the updated map data to at least one vehicle apparatus, the at least one vehicle apparatus configured to perform a navigation function based on the updated map data, as taught by Levinson. Doing so would allow for driverless vehicles to be designed more optimally instead of allowing for a driver to be present in the case of controller failure, which would allow for the conservation of space, as recognized by Levinson (Col. 1 Line 56 – Col. 2 Line 17).

Regarding claim 16, the combination of Scofield, Wang, Otto, Groenhuijzen, and 
Rowitch teaches the apparatus of claim 15. The combination of Scofield, Wang, Otto, Groenhuijzen, and Rowitch does not teach: wherein the current volume of traffic and the historical volume of traffic are both associated with an epoch.
	However in the same field of endeavor, Levinson teaches: wherein the current volume of traffic and the historical volume of traffic are both associated with an epoch (Fig. 6; Col. 15 Lines 22-57, i.e. 4D mapping including epoch determination).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield to incorporate the teachings of wherein the current volume of traffic and the historical volume of traffic are both associated with an epoch, as taught by Levinson. Doing so would allow for the planner to plan the future vehicle control, as recognized by Levinson (Col. 15 Lines 22-57).

Regarding claims 2 and 6, the claim(s) recites analogous limitations to claim(s) 12 and 16 above, respectively, and are therefore rejected on the same premise.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scofield, Wang, Otto, Groenhuijzen, Rowitch, and Levinson as applied to claims 2 and 12, further in view of Stankoulov (US 10151596; already of record). 

Regarding claim 13, the combination of Scofield, Wang, Otto, Groenhuijzen, Rowitch, 
 wherein the updated map data is provided as part of a map tile corresponding to a new map version.
	However in the same field of endeavor, Stankoulov teaches an automated method of caching map data for vehicle range projection using a computer system (Abstract) and more specifically: wherein the updated map data is provided as part of a map tile corresponding to a new map version (Fig. 32; Col. 3 Lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the apparatus of Scofield to incorporate the teachings of wherein the updated map data is provided as part of a map tile corresponding to a new map version, as taught by Stankoulov. Doing so would allow for the automated caching of map data, as recognized by Stankoulov (Col. 1 Lines 63-End).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/27/2022